Present:   All the Justices

PREFERRED SYSTEMS SOLUTIONS, INC.

v.   Record No. 111906

GP CONSULTING, LLC
                                           OPINION BY
                                  JUSTICE LEROY F. MILLETTE, JR.
                                       September 14, 2012
GP CONSULTING, LLC

v.   Record No. 111907

PREFERRED SYSTEMS SOLUTIONS, INC.

             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      R. Terrence Ney, Judge

     These companion appeals arise out of a dispute between a

government contractor, Preferred Systems Solutions, Inc. (PSS),

and one of its subcontractors, GP Consulting, LLC (GP).   PSS

sued GP following GP's termination of its contract with PSS and

its commencement of a subsequent contract with Accenture, LLP,

a PSS competitor.    PSS alleged breach of contract,

misappropriation of trade secrets, and tortious interference

with contract, seeking injunctive as well as monetary relief.

PSS was ultimately awarded $172,395.96 in compensatory damages

based on the circuit court's finding that GP breached the

noncompete clause in the parties' contract.

     On appeal, GP challenges the circuit court's finding of

liability on the breach of contract claim and the resulting

award of damages, as well as the admissibility of portions of


                                 1
the testimony of PSS' corporate representative.     PSS challenges

the circuit court's refusal to grant injunctive relief, its

failure to award damages on the tortious interference claim,

and its dismissal of the trade secret claim.     We affirm the

judgment of the circuit court.

                          I.   Background

     PSS is an information technology contractor that was part

of a team of contractors providing system solutions for the

federal Defense Logistics Agency (DLA).     The team of ten

contractors, including Accenture, worked under a blanket

purchase agreement, which did not in itself guarantee work or

funds but rather set up a structure wherein DLA would issue

task orders that contractors would complete and be paid in

increments according to specific deliverables.     In this

structure, Accenture was the "team leader" and retained some

degree of oversight but was also a competitor which itself

produced deliverables.

     The initial funding source for DLA's systems solutions

project was called the Business Systems Modernization program

(BSM).   PSS subcontracted with GP, a consulting firm that

provided the services of a programmer, Sreenath Gajulapalli, to

assist in the systems solutions work that PSS was completing

for DLA.   The Subcontractor Agreement for Services, referred to

as a "basic agreement," was to apply to all future work


                                 2
assignments between PSS and GP until the agreement was

terminated.    The agreement included a covenant not to compete,

which stated:

          During the term of this Agreement and for twelve
     (12) months thereafter, [GP] hereby covenants and
     agrees that they will not, either directly or
     indirectly:

          (a)    enter into a contract as a subcontractor
                 with Accenture, LLP and or [sic] DLA to
                 provide the same or similar support that PSS
                 is providing to Accenture, LLP and/or DLA
                 and in support of the DLA Business Systems
                 Modernization (BSM) program.

          (b)    enter into an agreement with a competing
                 business and provide the same or similar
                 support that PSS is providing to Accenture,
                 LLP and/or DLA and in support of the DLA
                 Business Systems Modernization (BSM)
                 program.

     In 2007, the BSM program reached "operational capability"

and support for the program transferred into "sustainment,"

meaning that the program was live and only required periodic

maintenance.    At this point, DLA's funding source to sustain

BSM no longer arose out of the BSM program but rather out of

its successor program, the Enterprise Business Systems program

(EBS), a funding source that also included other initiatives

not originally included in BSM.

     On February 13, 2010, after giving the requisite two

weeks' notice, GP terminated its subcontract with PSS.   On

February 16, GP began working for Accenture.   At the time GP



                                  3
left PSS, it was supporting EBS; at Accenture, it continued to

do the same work.

     In May 2010, PSS filed a complaint against GP in the

Circuit Court of Fairfax County, alleging breach of contract,

tortious interference with contract, and misappropriation of

trade secrets.   PSS prayed for compensatory and punitive

damages and an injunction requiring GP to cease employment with

Accenture and refrain from using PSS' confidential information.

The circuit court dismissed PSS' trade secret claim on GP's

demurrer.

     At trial, PSS' sole witness was its senior vice president

of corporate development, Michael Cuccia.   GP presented

testimony from a project manager at DLA, Patricia Whitington,

and from GP's programmer, Gajulapalli.   In a letter opinion,

the circuit court held that GP "plainly breached" the

subcontract "when it entered into a contract with Accenture for

services in support of the DLA BSM program."   The court awarded

compensatory damages in the amount of $172,395.96.   The court

found, however, that PSS failed to prove its claim for tortious

interference and rejected its request for injunctive relief.

     Both parties now appeal to this Court.




                                4
                           II.   GP's Appeal

             A.   Enforceability of the Noncompete Clause

        GP assigns error to the circuit court's conclusion that

the noncompete clause is enforceable, arguing that it

impermissibly prohibits indirect competition and is overbroad.

We review the enforceability of a covenant not to compete de

novo.    Home Paramount Pest Control Cos. v. Shaffer, 282 Va.
412, 415, 718 S.E.2d 762, 763 (2011); Omniplex World Servs. v.

U.S. Investigations Servs., 270 Va. 246, 249, 618 S.E.2d 340,

342 (2005).

        GP first contends that the noncompete clause is ambiguous

and was broadly construed by the circuit court.      This

assignment of error thus requires a multi-tiered analysis.

First, we must determine whether the noncompete clause is

indeed ambiguous.     Second, if so, we must determine the proper

construction.     Third, we must consider whether the appropriate

construction renders the noncompete clause overbroad.

        GP argues that the noncompete clause is ambiguous because

it can be read two ways:     either that the phrase "and in

support of the DLA Business Systems Modernization (BSM)

program" narrows the function to which the clause applies, or,

in the alternative, that the same phrase is merely descriptive

of the work PSS provided to Accenture or DLA but not

proscribing GP's potential work.       GP argues that the circuit


                                   5
court employed the latter interpretation and that such an

interpretation renders the clause overbroad.

     Whether the language of a contract is ambiguous is a

question of law that we review de novo.       Eure v. Norfolk

Shipbuilding & Drydock Corp., 263 Va. 624, 631, 561 S.E.2d 663,

667 (2002).   We have said that "[c]ontract language is

ambiguous when 'it may be understood in more than one way or

when it refers to two or more things at the same time.'"         Id.

at 632, 561 S.E.2d at 668 (quoting Granite State Ins. Co. v.

Bottoms, 243 Va. 228, 234, 415 S.E.2d 131, 134 (1992)).         Yet we

have also explained:

     Contracts are not rendered ambiguous merely because
     the parties or their attorneys disagree upon the
     meaning of the language employed to express the
     agreement. Even though an agreement may have been
     drawn unartfully, the court must construe the language
     as written if its parts can be read together without
     conflict.

Doswell Ltd. P'ship v. Virginia Elec. & Power Co., 251 Va. 215,

222-23, 468 S.E.2d 84, 88 (1996) (internal citation omitted).

"Words that the parties used are normally given their usual,

ordinary, and popular meaning."       D.C. McClain, Inc. v.

Arlington Cnty., 249 Va. 131, 135, 452 S.E.2d 659, 662 (1995).

Additionally, "[n]o word or clause in the contract will be

treated as meaningless if a reasonable meaning can be given to

it, and there is a presumption that the parties have not used

words needlessly."     Id. at 135-36, 452 S.E.2d at 662.


                                  6
     With this guidance, we conclude that the noncompete clause

at issue here is unambiguous.   Although the language of the

noncompete clause is not a model of artful construction, the

ordinary meaning of the conjunctive "and" suggests an

additional requirement rather than a descriptive phrase.

Moreover, if the phrase in question was merely descriptive, it

would have been needlessly redundant.

     While we are not bound by the circuit court's

interpretation of the contract, Eure, 263 Va. at 631, 561

S.E.2d at 667, we note that its letter opinion suggests that it

also considered the noncompete clause to be unambiguous,

stating that it was "very narrowly drawn" and "specific as to

what type of work was to be prohibited."   Furthermore, the high

level of specificity of the circuit court's factual finding of

the breach – finding not merely that GP entered into a contract

with Accenture for similar services but specifically services

"in support of the DLA BSM program" – suggests that the court

likewise viewed this phrase as a functional element of the

clause.

     Having determined the unambiguous meaning of the

noncompete clause, we now turn to the question of whether it is

overbroad.

     Restraints on trade are not favored in Virginia; hence,

contracts in restraint of trade are enforceable only if


                                7
"narrowly drawn to protect the employer's legitimate business

interest, . . . not unduly burdensome on the employee's ability

to earn a living, and . . . not against public policy."

Omniplex, 270 Va. at 249, 618 S.E.2d at 342. The employer bears

the burden of proving these factors.    Modern Env'ts, Inc. v.

Stinnett, 263 Va. 491, 493, 561 S.E.2d 694, 695 (2002).       In

evaluating these factors, we consider the function, geographic

scope, and duration of the restriction.    Home Paramount, 282

Va. at 415, 718 S.E.2d at 764 (citing Simmons v. Miller, 261
Va. 561, 581, 544 S.E.2d 666, 678 (2001)).    We assess these

elements together rather than as distinct inquiries.    Id. at

415-16, 718 S.E.2d at 764.

       Here, the duration element is narrowly drawn to a period

of only twelve months.    We have also established that the

function element is narrowly drawn to work in support of a

particular program run under the auspices of a particular

government agency, limited to the same or similar type of

information technology support offered by PSS on the BSM

program.

       The circuit court found that the noncompete clause

proscribed work for only two specific companies – Accenture and

DLA.   That finding, however, ignores part (b), which speaks

generally to a "competing business."    As the work done for this

"competing business" is likewise restricted to work on the BSM


                                 8
program, this restriction is thus limited to only companies who

have successfully bid with DLA to work on the BSM project.   The

blanket purchase agreement indicates that this group consisted

of eight companies in addition to PSS and Accenture.   For

context, the circuit court made note of the testimony of PSS'

corporate representative that there were 400-500 other

programming jobs supporting the exact same software system in

the Washington, D.C., area alone that were not proscribed by

this agreement.

     GP additionally alleges that the language of the contract

fails to limit its scope to direct competitors.   This Court has

held restrictive covenants unenforceable when the alleged form

of competition was too indirect and tenuous.   See, e.g., Home

Paramount, 282 Va. at 418, 718 S.E.2d at 765 (holding a

restrictive covenant overbroad – and hence unenforceable —

because it prohibited any involvement, even as a passive

investor, in the pest control business).   This line of

precedent does not, however, stand for the proposition that the

word "indirect" acts as a per se bar to enforcement.   The word

"indirectly" in the clause at issue here is an adverb modifying

the verb phrase "enter into [a contract]."   This wording merely

bars the circumvention of the otherwise valid restrictive

covenant by engaging in a series of subcontracts so as not to

directly enter into a contract with the proscribed competitors.


                               9
In other words, GP cannot do indirectly what it is directly

prohibited from doing.   The clause, in sum, does not prohibit

indirect competition but rather prohibits GP from entering into

a contract as a subcontractor or sub-subcontractor with

Accenture, DLA, or any other competing business to provide the

same or similar support that PSS is providing in support of the

BSM program.

     The lack of a specific geographic limitation is not fatal

to the covenant because the noncompete clause is so narrowly

drawn to this particular project and the handful of companies

in direct competition with PSS.    We accordingly conclude that

the noncompete clause is not overbroad and is thus enforceable.

                  B.   Factual Finding of Breach

     GP also assigns error to the circuit court's finding that

it breached the noncompete clause, arguing that there was no

evidence presented that GP's work at Accenture was on the BSM

program.   We find evidence sufficient to support the judgment.

     Following a bench trial, a finding of fact by the trial

court will not be disturbed unless it is "plainly wrong or

without evidence to support it."       Cardinal Dev. Co. v. Stanley

Const. Co., 255 Va. 300, 302, 497 S.E.2d 847, 849 (1998)

(citations omitted).   PSS' corporate representative did provide

testimony that BSM was "the same as" EBS.      Even the DLA project

manager, testifying on behalf of GP, indicated that the


                                  10
software put in place during the original phase of BSM required

ongoing support or sustainment that was at least a part of EBS.

The circuit court made an explicit factual finding that GP was

working "in support of" BSM when the company began to work for

Accenture.   We cannot say that this finding rises to the level

of plain error.

               C.   Admissibility of Cuccia's Testimony

     GP additionally assigns error to the circuit court's

admission of portions of PSS' corporate representative Cuccia's

testimony based on two grounds:      that elements of the testimony

constituted inadmissible hearsay and that elements of the

testimony were speculative.

     The record does indeed reflect an objection based on

hearsay.    It does not, however, reflect contemporaneous

objections to any part of Cuccia's testimony as being

speculative.    This allegation occurs for the first time in GP's

closing brief.      In the context of a bench trial, we have

previously recognized that a challenge to the sufficiency of

evidence may be preserved for appeal when made in closing

argument.    Little v. Cooke, 274 Va. 697, 718, 652 S.E.2d 129,

142 (2007); see also Fortune v. Commonwealth, 14 Va. App. 225,

227, 416 S.E.2d 25, 27 (1992).      An argument first made in

closing, however, has never been allowed in a manner so as to

obviate the requirement of a contemporaneous objection when


                                   11
challenging the admissibility of witness testimony.   This is

particularly true for an objection alleging that testimony is

speculative, because such an objection often invites further

questioning of the witness so as to determine the basis for his

claims.    To hold otherwise would eviscerate the contemporaneous

objection rule in bench trials and undermine the adversarial

process.   The challenge to the testimony as speculative is thus

barred under Rule 5:25.

     The hearsay objection can be found during the questioning

of Cuccia by the circuit court during direct examination.    The

trial court is permitted to question witnesses; we have said

that it "has a right and, indeed, at times a duty to question a

witness provided [it] does not disclose bias in so doing."

Goode v. Commonwealth, 217 Va. 863, 865, 234 S.E.2d 239, 240

(1977) (citing Skipper v. Commonwealth, 195 Va. 870, 879, 80
S.E.2d 401, 406 (1954), and Mazer v. Commonwealth, 142 Va. 649,

655, 128 S.E. 514, 516 (1925)); see also Va. R. Evid. 2:614(b)

("In a civil or criminal case, the court may question

witnesses, whether called by itself or a party, subject to the

applicable rules of evidence.")    While this Court has advised

caution in the judicial interrogation of witnesses in a jury

trial out of concern that the jury might perceive a bias and

thus be prejudiced, Goode, 217 Va. at 865, 234 S.E.2d at 240,

no such concern is present in a bench trial, affording the


                                  12
trial court further leeway.   See Flannery v. Norfolk, 216 Va.
362, 368, 218 S.E.2d 730, 735 (1975) ("[J]udges are suited by

training and experience to disregard potentially prejudicial

comments.").

     At the request of the circuit court, Cuccia clarified

statements concerning PSS' inability to simply reassign GP's

work to another subcontractor.   Cuccia testified that PSS was

unable to replace GP because Accenture took PSS' place

fulfilling DLA's needs:    the task or "billet" was still being

performed by GP but billed through Accenture rather than PSS.

     Counsel for GP stated his hearsay objection as follows:

"Mr. Cuccia just testified to funding not being provided and

opportunities not being provided, and so forth, and I think

that's hearsay at this point.    There's certainly no documentary

evidence before us that shows that funding was cut off or they

didn't receive funding."

     It is incumbent on the objecting party to state with

clarity his objection "and his grounds therefor," Code § 8.01-

384(A), so that the trial court is provided "an opportunity to

rule intelligently" on that issue.    United Leasing Corp. v.

Lehner Family Bus. Trust, 279 Va. 510, 519, 689 S.E.2d 670, 675

(2010) (internal quotation marks omitted); see also Va. R.

Evid. 2:103(a)(1) ("Error may not be predicated upon admission

. . . of evidence, unless . . . [a]s to evidence admitted, a


                                 13
contemporaneous objection is stated with reasonable certainty

as required in Rule 5:25 . . . .").

     Hearsay is "a statement, other than one made by the

declarant while testifying at the trial or hearing, offered in

evidence to prove the truth of the matter asserted."      Va. R.

Evid. 2:801(c); Burns v. Gagnon, 283 Va. 657, 682, 727 S.E.2d
634, 649 (2012).    Based on counsel's explanation, however, the

objection was not aimed at any one particular statement by the

witness but rather at the basis for Cuccia's knowledge – that

his knowledge arose from out-of-court documents. *   An

intelligent ruling in this instance required further factual

inquiry into the basis for Cuccia's statements to the judge:

whether his statements arose from personal knowledge or from

documents not in evidence.

     The questioning of witnesses lies in the sound discretion

of the trial court, and the standard of review as to the

admissibility of testimony is abuse of discretion.     Avent v.

Commonwealth, 279 Va. 175, 197, 688 S.E.2d 244, 256 (2010)

(citing John Crane, Inc. v. Jones, 274 Va. 581, 590, 650 S.E.2d
851, 855 (2007)).   As we have said, the trial court is


     *
       Although the stated ground perhaps goes most properly to
lack of personal knowledge rather than hearsay, the circuit
court understood the nature of the objection and the two issues
were sufficiently linked due to the alleged out-of-court
documents so as to consider the issue preserved under Rule
5:25.

                                 14
permitted to question witnesses.    In a bench trial, when such

questioning elicits testimony the admissibility of which

depends on disputed underlying facts, it is well within the

discretion of the trial court to permit counsel to explore

these facts during examination of the witness.   See Va. R.

Evid. 2:611(a) ("The mode and order of interrogating witnesses

and presenting evidence may be determined by the court so as to

. . . facilitate the ascertainment of the truth . . . .");

2:611(b) (allowing, in addition to questions concerning the

subject matter of direct examination and the credibility of the

witness, "[t]he court [to], in the exercise of discretion,

permit inquiry into additional matters [during cross-

examination] as if on direct examination").

     In accordance with that discretion, the circuit court did

not rule immediately on the objection.    Instead, it stated:

"Well, he's been responding to my questions.   You're going to

have the opportunity to cross-examine."

     PSS had already laid reasonable grounds for the conclusion

that the testimony was within Cuccia's personal knowledge.      PSS

established on direct examination that he was senior vice

president of corporate development for PSS, that his duties

included serving as acting manager for the programming support

offered to DLA, and that he was familiar with the history of




                               15
PSS and its information technology contracting with the federal

government.

     The circuit court gave GP the opportunity to challenge the

foundation of Cuccia's testimony and whether it was supported

by a sufficient basis of personal knowledge during cross-

examination.   GP indeed asked questions relating to funding

changes and further developed that testimony during cross.

Cuccia admitted that he did not know whether PSS' contract

value was affected by GP's move (a statement that was possibly

but not clearly referring to the contract value of the blanket

purchase agreement rather than a particular task order).    He

maintained that PSS nonetheless incurred a loss because it was

paid on the basis of deliverables and task orders that involved

a calculation of "full-time equivalents," or hours built up,

and he was not "allow[ed] to fill the billet because the . . .

full-time equivalents hours on the task order were taken away

as a result of GP [conducting the same work for Accenture]."

Cuccia confirmed that no task orders or documents of full-time

equivalents were entered into evidence by PSS.   GP did not

renew the hearsay objection, however; nor did it ask that the

circuit court rule on its earlier objection.

     The mere failure to introduce corroborating task orders or

other documents, while perhaps raising issues of credibility,

does not suffice to render the testimony of a corporate


                                16
representative inadmissible.     The only fact relevant to the

objection is whether these documents were the sole source of

his knowledge of funding, and this was neither asked nor

established.

     Never having been asked to revisit the objection, the

circuit court did not make a clear ruling on the issue.    Unlike

a jury, however, the trial court when sitting as the finder of

fact "is presumed to have excluded from [its] analysis of the

issues all incompetent evidence" that might surface during

testimony.    Adams v. Adams, 233 Va. 422, 429, 357 S.E.2d 491,

495 (1987).    Given this presumption and the lack of compelling

evidence in the record to suggest that the testimony was

inadmissible, we are unable to conclude that the circuit court

erred in its consideration of Cuccia's testimony.

                          D.   Lost Profits

     In denying PSS' tortious interference claim, the circuit

court found that there was no guarantee of future contracts

between PSS and DLA, and that PSS failed to prove that it could

not hire other subcontractors who could do the same work.     GP

alleges that, in light of these factual findings, PSS cannot

demonstrate lost profits and therefore is not entitled to

compensatory damages.   GP additionally argues that the quantum

of damages is speculative.     We disagree.




                                  17
                       1.   Future Contracts

     When a noncompete clause is breached, the nonbreaching

party is entitled to the benefit of the bargain:     to "put[] the

party injured in the same position, as far as money can do it,

as he would have been if the contract had been performed."

Appalachian Power Co. v. John Stewart Walker, Inc., 214 Va.
524, 535, 201 S.E.2d 758, 767 (1974) (internal quotation marks

omitted).   In order to prove lost profits, as claimed here, PSS

had to show:   (1) that Accenture billed the work in question;

(2) that PSS would have continued to bill for the work had the

work not moved to Accenture; and (3) the amount that PSS would

have made from billing the work.      Western Insulation, LP v.

Moore, 242 Fed. Appx. 112, 120 (4th Cir. 2007) (applying

Virginia law in overruling the award of compensatory damages in

a noncompete case).   In this assignment of error, GP questions

whether the circuit court's explicit factual finding that there

was no guarantee of future contracts with DLA bars recovery by

implying that PSS failed to prove the second element.     We hold

that it does not.

     The circuit court observed that there was no "guarantee"

of future contracts between PSS and DLA; indeed, the blanket

purchase agreement did not obligate DLA to continually offer

task orders, and no contractual promise of a year's worth of

future task orders apparently existed, due to the manner in


                                 18
which the government contractors were paid.    The standard of

proof, however, is not that of a "guarantee."    The plaintiff is

tasked merely with proving the elements of damages from lost

profits by a preponderance of the evidence.    See Agostini v.

Consolvo, 154 Va. 203, 217, 153 S.E. 676, 680 (1930).       Despite

its factual finding that no future contract was guaranteed, the

circuit court could still have found by a preponderance of the

evidence that PSS would have continued to bill for the work had

GP not moved to Accenture.

       This factual finding, necessarily implied by its award of

damages on the breach of contract claim, is "entitled to the

same weight as a jury verdict," Jean Moreau & Assocs. v. Health

Ctr. Comm'n, 283 Va. 128, 142, 720 S.E.2d 105, 113 (2012)

(internal quotation marks omitted), and we will not disturb it

unless it is "plainly wrong or without evidence to support

[it]."    Id. (internal quotation marks omitted); Code § 8.01-

680.

       PSS provided evidence of a track record of its own

purchase orders with GP for EBS-related work, a method long

accepted in Virginia to establish evidence of lost profits.

Commercial Bus. Sys. v. Bellsouth Servs., 249 Va. 39, 50, 453
S.E.2d 261, 268-69 (1995).    PSS then provided a year's worth of

GP's bills to Accenture for EBS-related work of a similar

nature, with similar billing titles.    PSS' corporate


                                 19
representative testified that, prior to GP's move to Accenture,

PSS had a business expectancy of continued work from DLA to be

billed through PSS to GP.   No evidence was presented by GP

that, absent GP's move to Accenture, Accenture would have

nonetheless moved the billet in question from PSS.    We cannot

say that the circuit court plainly erred in finding by a

preponderance of the evidence that, absent the breach, PSS

would have continued to bill and to be compensated for the work

performed by GP for Accenture.

                 2.   Calculation of Lost Profits

     Claims for compensatory damages – in this case, lost

profits – must be proved with reasonable certainty.     ADC

Fairways Corp. v. Johnmark Constr., Inc., 231 Va. 312, 318, 343
S.E.2d 90, 93 (1986).   The standard of review for a damages

calculation has been framed as whether there were "sufficient

facts" to support the award.     Nichols Constr. Corp. v. Virginia

Machine Tool Co., 276 Va. 81, 89, 661 S.E.2d 467, 472 (2008)

(internal quotation marks omitted).    We have said that damages

awards must not be "contingent, speculative, or uncertain."

Sunrise Continuing Care, LLC v. Wright, 277 Va. 148, 154, 671
S.E.2d 132, 135 (2009).   "Damages are not rendered uncertain

because they cannot be calculated with absolute exactness.     It

is sufficient if a reasonable basis of computation is

afforded."   Washington Golf & Country Club, Inc. v. Briggs &


                                 20
Brennan Developers, Inc., 198 Va. 586, 592, 95 S.E.2d 233, 238

(1956) (internal quotation marks omitted).

     As stated earlier, calculation of lost profits based on

the track records of profits in established companies has long

been an accepted method of estimating damages awards.   See,

e.g., Commercial Bus. Sys., 249 Va. at 50, 453 S.E.2d at 268

("When an established business, with an established earning

capacity, is interrupted and there is no other practical way to

estimate the damages thereby caused, evidence of the prior and

subsequent record of the business has been held admissible to

permit an intelligent and probable estimate of damages."

(quoting Mullen v. Brantley, 213 Va. 765, 768, 195 S.E.2d 696,

699-700 (1973))).   While never explicitly addressed in Virginia

in the context of a noncompete clause, several of our sister

states have approved the use of subsequent profits from the

benefiting competitors as evidence in damages calculations for

breach of covenants not to compete, provided that the profits

can be sufficiently tied to the injured party.   E.g., Trilogy

Network Sys. v. Johnson, 172 P.3d 1119, 1121 (Idaho 2007);

TruGreen Cos. v. Mower Bros., 199 P.3d 929, 933 (Utah 2008).

Here, PSS used not the exact profits of Accenture, but rather

the time billed to Accenture combined with its own established

profit margin to calculate damages.   The circuit court used

these figures to arrive at what it deemed to be a reasonable,


                                21
non-speculative award of damages.        We find no error in the

circuit court's determination.

                      3.   Other Subcontractors

     The circuit court's factual finding on the tortious

interference claim that PSS "failed to show that it could not

have hired other subcontractors who could have done the same

work" is irrelevant to the award of compensatory damages for

breach of contract.   The ability of PSS to hire other, equally

qualified subcontractors is rendered immaterial in light of

Cuccia's unrefuted testimony that Accenture moved the billet

for this work from PSS to Accenture.        Absent this billet, PSS

would not have been able to receive funding for or pay a

subcontractor hired to replace GP.        The circuit court's finding

pertains only to the availability of other qualified

contractors; the circuit court made no explicit finding as to

PSS' ability to bill DLA for the work of these contractors.

The finding of the circuit court therefore does not necessarily

conflict with award of damages for breach of contract.

                           III.   PSS' Appeal

                A.    Demand for Injunctive Relief

     In its first three assignments of error, PSS asserts that

the circuit court erred by declining to award injunctive relief

in addition to, or in lieu of, compensatory damages for GP's

breach of the noncompete clause.        We disagree.


                                   22
     "[T]he granting of an injunction is an extraordinary

remedy and rests on sound judicial discretion to be exercised

upon consideration of the nature and circumstances of a

particular case."    Levisa Coal Co. v. Consolidation Coal Co.,

276 Va. 44, 60, 662 S.E.2d 44, 53 (2008).    We thus will not

disturb the circuit court's decision to deny PSS injunctive

relief "unless it is plainly wrong."     Snead v. C&S Props.

Holding Co., 279 Va. 607, 613, 692 S.E.2d 212, 215 (2010).

     The circuit court provided four reasons for refusing to

enjoin GP from working for Accenture:    (1) the twelve-month

noncompete period had run; (2) PSS waited two months after GP

began working for Accenture to bring suit; (3) PSS did not seek

a preliminary injunction against GP; and (4) PSS failed to

"demonstrat[e] that monetary damages would be inadequate and

that only the imposition of an injunction would provide

adequate relief."    PSS expends much effort refuting the first

three reasons, but it gives relatively short shrift to the

fourth — which is the one of most significance.

     This Court has long said that "[t]o secure an injunction,

a party must show irreparable harm and the lack of an adequate

remedy at law."     Black & White Cars, Inc. v. Groome Transp.,

Inc., 247 Va. 426, 431, 442 S.E.2d 391, 395 (1994).    PSS argues

in conclusory fashion that "[t]he damages awarded were

inadequate to remedy the irreparable harm suffered by PSS when


                                  23
GP . . . breached the [noncompete clause]."   As support for

this claim, PSS relies on the following testimony from Cuccia,

which it submits establishes that its investment in DLA's

systems "[s]olution go[es] beyond some of the lost profit

awarded by the [circuit] court":

         Q. Why does PSS include noncompete terms in its
                           agreements?

          A. There is a number of reasons why we do it; one
     is to protect our business interest, and it takes a
     lot of resources for the bid and the proposal process
     to win these types of procurements or these types of
     blanket purchase order agreements. There's a large
     investment that's made in obtaining these vehicles, as
     well as finding the resources to staff these
     positions. It's a cumbersome, expensive process to
     find and retain quality resources. So it's, you know,
     it's something that we take very seriously.

          Q. How do you find these quality resources?

          A. We have a large recruiting staff that's
     recruiting these resources based on job descriptions
     and what the customer is looking for to achieve their
     mission goals.

     This testimony does not support, much less prove, that

damages were inadequate to remedy the harm PSS incurred as a

result of GP's breach of the noncompete clause; it simply goes

to the business need for such a clause.   There is no reason

that an investment into bidding for "procurements" or

recruiting staff could not be a quantifiable, compensable

damage to PSS, provided that it could offer the evidence upon

which to calculate the amount of damage sustained.   The fact



                               24
that PSS failed to offer any such evidence does not render its

harm irreparable.

     Furthermore, Cuccia made other statements during his

testimony that flatly contradict PSS' argument that damages

were inadequate.    After testifying that PSS had sustained

damages when GP went to work for Accenture, he was asked

whether "those damages [could] be calculated."   He responded,

"Yes," and then went on to describe a method of calculation:

"Damages are calculated by looking at what we were – what we

bid – the hourly rate that we bid on the task order for those

support services and what we are paying for those services.

The difference between the two on an hourly rate is damages."

Using this method, he was able to offer a numerical calculation

that he claimed constituted PSS' "total" damages.

     Given that PSS failed to prove a necessary predicate for

injunctive relief — that it lacked an adequate remedy at law —

we hold that the circuit court was not plainly wrong in

declining to enjoin GP from working for Accenture.   In light of

this conclusion, we need not address PSS' arguments that the

circuit court erred by holding PSS accountable for not bringing

suit against GP sooner and not seeking a preliminary

injunction, and by not allowing PSS to waive damages and elect

injunctive relief.




                                 25
                 B.   Tortious Interference Claim

     In its fourth and fifth assignments of error, PSS argues

that the circuit court erred by failing to award compensatory

and punitive damages on its tortious interference claim.

     The circuit court concluded that PSS had failed to prove

its tortious interference claim because it was not "guaranteed"

work from DLA "even if GP had continued to work for [PSS]," and

because it did not demonstrate that "it could not have hired

other subcontractors who could have done the same work."       In

addition, the circuit court found that, "even if PSS could have

shown that GP's breach tortiously interfered with [PSS']

contract with DLA and/or Accenture," there was no separate harm

apart from the harm PSS suffered as a result of GP's breach of

the noncompete clause.   (Emphasis omitted.)   We agree that PSS

failed to prove its tortious interference claim, but for a

different reason.

     PSS asserts that GP tortiously interfered with the blanket

purchase agreement, which it submits is a nonterminable-at-will

contract.   By its terms, however, the blanket purchase

agreement does not obligate DLA to do anything until it places

an order:   "This [blanket purchase agreement] does not

constitute an obligation of any funds.   The Government is

obligated only to the extent of the individually specified

orders issued under the context of this [agreement]."     In


                                26
effect, the blanket purchase agreement is just an agreement to

agree:   it gives PSS (along with nine other contractors) an

opportunity to receive work from DLA, but it does not obligate

DLA to provide work.   During trial, PSS produced no DLA task

order that was operative at the time GP went to work for

Accenture.   At most, then, PSS' tortious interference claim is

one for tortious interference with a business or contract

expectancy, not with a nonterminable-at-will contract.     See

Duggin v. Adams, 234 Va. 221, 226, 360 S.E.2d 832, 836 (1987).

     To establish a claim for tortious interference with a

business or contract expectancy, PSS was required to show that

(1) it had a contract expectancy; (2) GP knew of the

expectancy; (3) GP intentionally interfered with the

expectancy; (4) GP used improper means or methods to interfere

with the expectancy; and (5) PSS suffered a loss as a result of

GP's disruption of the contract expectancy.      Maximus, Inc. v.

Lockheed Info. Mgmt. Sys. Co., 254 Va. 408, 413, 493 S.E.2d
375, 378 (1997).   PSS was not, however, required to show that

GP acted with malice or engaged in any other egregious conduct.

Id. at 414, 493 S.E.2d at 378.

     Even assuming that PSS established the other elements of

its tortious interference claim, it failed to prove that GP

used improper methods or means to interfere with PSS' business

or contract expectancy with DLA.      The only act that PSS points


                                 27
to as evidence of an improper method or means on the part of GP

is its breach of the noncompete clause.    While improper methods

or means need not be "inherently illegal or tortious," id., we

hold that the breach of a noncompete clause is not in itself an

improper method or means.

     Improper methods or means generally involve violence,

threats or intimidation, bribery, unfounded litigation, fraud,

misrepresentation or deceit, defamation, duress, undue

influence, misuse of inside or confidential information, breach

of a fiduciary relationship, violation of an established

standard of a trade or profession, unethical conduct, sharp

dealing, overreaching, or unfair competition.    Duggin, 234 Va.

at 227-28, 360 S.E.2d at 836-37.     PSS produced no evidence that

GP committed any of these acts in connection with its breach of

the noncompete clause.   Indeed, there is no evidence that GP

even acquired or used PSS' trade secrets or confidential

information to compete with PSS.     Cf. Peace v. Conway, 246 Va.
278, 282, 435 S.E.2d 133, 135 (1993).

     We accordingly hold that the circuit court did not err by

concluding that PSS had failed to prove its tortious

interference claim.   In view of this conclusion, we need not

address PSS' contentions that the circuit court erred by

finding that PSS did not establish that it was "guaranteed"




                                28
work from DLA, that it could not hire another subcontractor,

and that it did not suffer separate harms.

                      C.   Trade Secret Claim

     In its sixth and final assignment of error, PSS asserts

that the circuit court erred by dismissing its claim under the

Uniform Trade Secrets Act (Act), Code §§ 59.1-336 through -343,

on GP's demurrer.   According to PSS, its complaint sufficiently

alleges the elements of a trade secret claim.     We disagree.

     The circuit court's sustaining of GP's demurrer is subject

to de novo review by this Court.      Lee v. City of Norfolk, 281
Va. 423, 432, 706 S.E.2d 330, 334 (2011).     In conducting our

review, we accept as true the facts alleged in PSS' complaint

and give PSS the benefit of all reasonable inferences that may

be drawn from those facts.    Station #2, LLC v. Lynch, 280 Va.
166, 169, 695 S.E.2d 537, 539 (2010).     We do not, however,

admit the correctness of PSS' legal conclusions.      Yuzefovsky v.

St. John's Wood Apts., 261 Va. 97, 102, 540 S.E.2d 134, 137

(2001).

     To state a trade secret claim, a plaintiff must allege

sufficient facts to establish (1) the existence of a trade

secret, and (2) its misappropriation by the defendant.

MicroStrategy Inc. v. Li, 268 Va. 249, 263, 601 S.E.2d 580, 588

(2004) (citing Code § 59.1-336).      The Act defines a "trade

secret" as


                                 29
      information, including but not limited to, a formula,
      pattern, compilation, program, device, method,
      technique, or process, that:

           1. Derives independent economic value, actual or
           potential, from not being generally known to, and
           not being readily ascertainable by proper means
           by, other persons who can obtain economic value
           from its disclosure or use, and

           2. Is the subject of efforts that are reasonable
           under the circumstances to maintain its secrecy.

Code § 59.1-336.   And it goes on to define "misappropriation"

as

      1. Acquisition of a trade secret of another by a
      person who knows or has reason to know that the trade
      secret was acquired by improper means; or

      2. Disclosure or use of a trade secret of another
      without express or implied consent by a person who

           a. Used improper means to acquire knowledge of
           the trade secret; or

           b. At the time of disclosure or use, knew or had
           reason to know that his knowledge of the trade
           secret was

                (1) Derived from or through a person who had
                utilized improper means to acquire it;

                (2) Acquired under circumstances giving rise
                to a duty to maintain its secrecy or limit
                its use;

                (3) Derived from or through a person who
                owed a duty to the person seeking relief to
                maintain its secrecy or limit its use;
                or

                (4) Acquired by accident or mistake.

Id.



                                30
     In its complaint, PSS makes the following allegations in

support of its trade secret claim:

     34. PSS' Confidential Information as defined in the
     [Subcontractor] Agreement is a Trade Secret as defined
     by Va. Code § 59.1-336.

     35. Upon information and belief, GP has and continues
     to acquire and misappropriate PSS' Trade Secrets.

     36. Upon information and belief, GP used improper
     means to acquire and misappropriate PSS' Trade
     Secrets.

     37. PSS' efforts to secure its Trade Secrets from
     disclosures are reasonable under the circumstances.

     38. GP has a duty to maintain the secrecy of PSS'
     Trade Secrets.

     39. GP's appropriation of the Trade Secrets was
     willful and malicious.

     40. GP used the Trade Secrets with a conscious
     disregard of PSS' rights and intending to ruin PSS'
     business, reputation and client relationships.

The Subcontractor Agreement for Services defines "Confidential

Information" as

     any data or information, other than Trade Secrets,
     that is of value to PSS and is not generally known to
     competitors of PSS. Confidential Information shall
     include, but is not limited to, lists of PSS' current
     or potential customers, the identity of various
     suppliers, information about PSS' executives and
     employees, financial information, price lists, pricing
     policies and PSS' business methods. Confidential
     Information also includes information of the type
     described above which PSS obtains from another party
     and which PSS treats as Confidential Information,
     whether or not owned or developed by PSS.




                               31
     We find the allegations in PSS' complaint insufficient to

support a trade secret claim.    Although Virginia is a notice

pleading jurisdiction, see Rule 1:4(d), a complaint must still

"contain[] sufficient allegations of material facts to inform a

defendant of the nature and character of the claim" being

asserted by the plaintiff.   CaterCorp, Inc. v. Catering

Concepts, Inc., 246 Va. 22, 24, 431 S.E.2d 277, 279 (1993).

PSS' complaint fails to meet this standard with respect to the

trade secret claim, for it contains nothing more than

conclusory assertions.   The complaint, for instance, does not

identify what trade secrets GP misappropriated; instead, it

simply references a laundry list of items that PSS considers to

be "Confidential Information."   Nor does it identify the

improper means by which GP obtained the trade secrets or how GP

has used those secrets; rather, it merely states that "GP used

improper means to acquire and misappropriate PSS' Trade

Secrets" and that "GP used the Trade Secrets with a conscious

disregard of PSS' rights and intending to ruin PSS' business,

reputation and client relationships."

     Because PSS' complaint fails to set forth the material

facts necessary to sustain the trade secret claim, we conclude

that the circuit court did not err by dismissing the claim on

GP's demurrer.




                                 32
                         IV.   Conclusion

     For the foregoing reasons, we find no error in the circuit

court's awarding damages to PSS for lost profits as a result of

GP's breach of the noncompete clause.     We also find no error in

the circuit court's refusal to grant PSS injunctive relief, its

conclusion that PSS failed to prove tortious interference, or

its dismissal of PSS' trade secret claim.     The judgment of the

circuit court is thus affirmed.

                                       Record No. 111906 – Affirmed.
                                       Record No. 111907 – Affirmed.


JUSTICE McCLANAHAN, concurring.

     I agree with the majority opinion.     However, in Part

III.B., the Court concludes, without reference to the source of

duty rule, that GP's mere breach of the noncompete clause in

its employment contract with PSS was insufficient to meet the

improper methods or means element for PSS's tortious

interference claim.   I write separately to explain that, when

such a breach is the sole basis for asserting tortious

interference, it is the source of duty rule that renders the

claim deficient as a matter of law.

     In deciding whether a certain act or occurrence sounds in

breach of contract, breach of a duty arising in tort, or both,

a court must ascertain "the source of the duty violated."

Richmond Metro. Auth. v. McDevitt Street Bovis, Inc., 256 Va.
33
553, 558, 507 S.E.2d 344, 347 (1998); see Kaltman v. All

American Pest Control, Inc., 281 Va. 483, 490-93, 706 S.E.2d
864, 869-70 (2011); Dunn Constr. Co. v. Cloney, 278 Va. 260,

266-67, 682 S.E.2d 943, 946 (2009).   This rule "avoid[s]

turning every breach of contract into a tort."    Dunn, 278 Va.

at 267, 682 S.E.2d at 946.   Under the rule, damages incurred as

a result of the breach of a duty assumed only by a contract, as

opposed to a common law or statutory duty, "remain the sole

province of the law of contracts."    Filak v. George, 267 Va.
612, 618, 594 S.E.2d 610, 613 (2004).    As we explained in

Foreign Mission Board v. Wade, 242 Va. 234, 409 S.E.2d 144

(1991), "in certain circumstances the actions of the party

breaching the contract can show both a breach of the contract

terms and a tortious breach of duty"; however, "the duty

tortiously or negligently breached must be a common law duty,

not one existing between the parties solely by virtue of the

contract."   Id. at 241, 409 S.E.2d at 148 (citations and

internal quotation marks omitted)).     See Ventas, Inc. v. HCP,

Inc., 647 F.3d 291, 311 (6th Cir. 2011) (acknowledging that a

mere breach of contract is not sufficient to establish improper

means for tortious interference claim); Kapunakea Partners v.

Equilon Enters. LLC, 679 F. Supp. 2d 1203, 1217-19 (D. Haw.

2009) (same); JRS Products, Inc. v. Matsushita Elec. Corp. of

Am., 8 Cal. Rptr. 3d 840, 852 (Cal. Ct. App. 2004) ("[A] breach


                                34
of contract claim cannot be transmuted into tort liability by

claiming that the breach interfered with the promisee's

business.").

     Accordingly, I concur with the Court's holding that the

circuit court reached the right result in ruling that PSS

failed to prove its tortious interference claim against GP.




                               35